RYDER, Acting Chief Judge.
David KopecM pleaded nolo contendere to several charges, reserving his right to appeal his dispositive motion to suppress evidence and statements he made to the police. His appellate counsel has filed an Anders1 brief. After a thorough review of the record, we find no error in the lower court’s denial of his motion, and affirm.
The state concedes that $47.00 in costs imposed must be stricken because they are discretionary costs that require notice to the defendant and the opportunity to object at sentencing. See Reyes v. State, 655 So.2d 111 (Fla.2d DCA 1995) (en banc). The court’s judgment for fines and costs shows that the other amounts assessed were mandatory statutory costs, and accordingly, we affirm them. We also strike probation condition thirteen, which requires Kopecki to submit, at his own expense, to alcohol and drug testing and to pay for any needed treatment, because it is a special condition that was not orally pronounced at sentencing. See State v. Hart, 668 So.2d 589 (Fla.1996).
Conviction affirmed, certain costs and a condition of probation stricken.
LAZZARA and WHATLEY, JJ„ Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).